Citation Nr: 1229222	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for a heart disability as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to March 1972, including service in the Republic of Vietnam.  He also had periods of service in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's claims for service connection for a heart disability and hypertension on a direct basis.  The RO also adjudicated the claims on a secondary basis in a February 2007 statement of the case, finding in part that because the Veteran was not service connected for posttraumatic stress disorder (PTSD), he could not receive service connection for a heart disability or hypertension on a secondary basis to PTSD.  The Veteran perfected an appeal, and the Board remanded the case for further evidentiary development and adjudication, most recently in May 2010.  In pertinent part, in that remand the Board instructed the agency of original jurisdiction (AOJ) to complete evidentiary development regarding the Veteran's claim for service connection for PTSD, and then re-adjudicate the claims, including on a secondary basis.  The AOJ awarded the Veteran service connection for PTSD in a February 2012 rating decision and provided the Veteran a supplemental statement of the case (SSOC) in February 2012, in which the AOJ again denied the Veteran's service connection claims on a secondary basis.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2008. A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran does not have hypertension that has been caused or made worse by service-connected PTSD.

2.  The Veteran does not have a heart disability that has been caused or made worse by service-connected PTSD.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).

2.  The Veteran does not have a heart disability that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. 

In this respect, through July 2006 and October 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims. 

The Board also finds that the July 2006 and October 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2006 and October 2008 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the July 2006 and October 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment with VA treatment providers, have been associated with the claims file. The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained. 

The Veteran also underwent VA examination in May 2009 and November 2010, with an addendum opinion added in July 2011, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met. 38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing in April 2008.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

The Veteran served on active duty from February 1970 to March 1972.  In his initial claim for VA benefits, the Veteran indicated that he believed his hypertension and heart disorder had developed secondary to PTSD.  However, the RO construed the claim as an argument for award of service connection on both a direct and a secondary basis, adjudicating both theories of the claim in its February 2007 statement of the case.  The Board notes, however, that the Veteran has clarified on multiple occasions, including at his April 2008 hearing, that he believes he has hypertension and heart disorder that developed not as a direct result of service but secondary to his service-connected PTSD.  The Board will thus address his claims for service connection for hypertension and a heart disorder on a secondary basis. 

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims for service connection for hypertension and a heart disorder were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant, in its adjudication of these claims for service connection. 

Relevant medical evidence consists of the Veteran's service treatment records, as well as his post-service treatment at both private and VA facilities.  The Veteran's service records are silent as to any complaints of high blood pressure or any other associated complaints, as well as to any other heart problems, and no hypertension or other heart disorder was noted at his March 1972 separation examination.  Similarly, records from a November 1984 medical examination conducted during the Veteran's National Guard service reflect a normal heart and normal vascular system.  No hypertension or other heart problems were noted at the time.  On a report of medical history conducted at that time, the Veteran responded "No" when asked if he experienced pain or pressure in his chest or any other heart trouble.  

Records of the Veteran's post-service treatment with VA providers reflect that he was initially seen in November 2002 for complaints of chest pain and waking up with a racing heart; no diagnosis was assigned at that time.  A cardiac imaging study conducted in April 2003 returned normal results.  He was again seen in June 2004 for heart palpitations; however, an echocardiogram conducted in July 2004 again returned normal results.  He was noted at a February 2005 treatment visit to have "chronic palpitations" and was assigned a diagnosis of hypertension in October 2005.  Further treatment records reflect that the Veteran underwent a cardiac stress test in February 2008 following complaints of recurrent heart palpitations at night; at that time, the test was found to be "positive ... suggestive of ischemia."  Follow-up evaluation of the study conducted in March 2008 found the Veteran to be "completely asymptomatic" and the test to have shown only "borderline" atypical results.  No diagnosis was assigned at that time.  Further analysis in June 2009, however, resulted in a finding that the results of the February 2008 test were "indeterminate" without meeting the diagnostic criteria for ischemic heart disease.  However, in March 2010, the February 2008 stress test was interpreted to show coronary artery disease.  

Report of the May 2009 VA medical examination reflects that the examiner reviewed the claims file and the Veteran's medical history, identifying a diagnosis of hypertension as well as of heart palpitations, which he stated began around 1997 and occurred in conjunction with nightmares of his experiences in Vietnam.  A treadmill stress test was conducted, returning "indeterminate" results.  The examiner assigned the Veteran diagnoses of heart palpitations and hypertension, and noted that the disorders "may be secondary to anxiety," although he noted that he was unable to opine that the Veteran's PTSD, and not "an underlying electrophysiologic heart defect," was the origin of the Veteran's hypertension or heart palpitations.  Concerning the Veteran's hypertension, the examiner noted that he was unable to establish an etiological link to PTSD as opposed to multiple other risk factors the Veteran displayed for hypertension, including hyperlipidemia, obesity, and dietary habits. 

Report of the November 2010 VA examination reflects the Veteran's complaints that he experienced feelings of an irregular heartbeat and chest pain, particularly occurring in concert with nightmares.  The examiner noted that the Veteran was currently taking medication to treat hypertension and had a history of hypertension, angina, and dyspnea.  A stress test conducted at the examination found the Veteran to display no chest pain throughout the examination and no arrhythmia.  The interpretation was a "negative limited exam."  The examiner assigned diagnoses of ischemic heart disease and coronary artery disease, basing these entirely on the February 2008 stress test that "suggest[ed]" the presence of ischemic heart disease.  No etiological opinion was provided at the time, although a second VA examiner provided an addendum opinion in July 2011 in which it was concluded that the Veteran did not in fact have coronary artery disease.  In so finding , the examiner again looked to the February 2008 stress test, which was found to be only suggestive, but not conclusive, as to the presence of ischemia or other coronary artery disease.  In so concluding, the examiner pointed to the fact that there was no corroborating evidence in the file to help establish a diagnosis of coronary artery disease and noted that there are "many false positives" with stress testing such as that conducted in February 2008.  
 
Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hypertension and a heart disability on a secondary basis.  The Board finds that the greater weight of the medical evidence is against a finding of a link between the Veteran's hypertension and heart disability and his service-connected PTSD. 

Because the question of whether a disability such as hypertension or other heart disability is related to another disorder such as PTSD is a medical question requiring expertise, the Board relies upon the May 2009, November 20210, and July 2011 VA examiners' opinions.  The examination reports reflect that the examiners comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiners offered rationales for their opinions that the Veteran's hypertension or other heart disease was not likely related to service-connected PTSD, relying on the medical records and their medical expertise.  Specifically, the May 2009 examiner noted that, although hypertension and palpitations "may" be related to anxiety, he was unable to establish such an etiological link based on the existence of multiple other likely etiologies and risk factors; thus, he concluded that the Veteran's diagnosed hypertension and heart palpitations were therefore not likely linked to his service-connected PTSD.  In addition, the July 2011 examiner specifically found that the Veteran does not currently experience ischemia or other coronary artery disease.  

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected PTSD and his hypertension or any heart disability.  In so finding, the Board notes that the May 2009 VA examination contains speculation regarding the etiology of the Veteran's disabilities, consisting of an initial statement that the Veteran's hypertension and heart palpitations "may be secondary to anxiety."  However, in that opinion the examiner proceeded to clarify that there were also other more likely etiological explanations for the Veteran's hypertension and heart palpitations.  In addition, the Board notes that the Veteran does not have a confirmed diagnosis of any heart disorder, as clarified by the July 2011 VA examiner.  Although the Veteran has contended that he currently suffers from hypertension and a heart disorder that are the result of his service-connected PTSD, the May 2009 VA examiner's opinion concludes that it would be only speculation to find that an etiological relationship existed between his hypertension or heart palpitations and his PTSD.  The examiner offers further explanation that it is more likely that another etiology, such as underlying heart defect or risk factors for hypertension, is to blame for his current hypertension and heart palpitations.  The Board thus finds that the May 2009 VA examiner's statements regarding a possible relationship between the Veteran's hypertension or heart palpitations and his service-connected PTSD are of less evidentiary weight. 

In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In this case, the Veteran's May 2009 VA examiner found that he could not link the Veteran's hypertension or heart palpitations to his service-connected PTSD without resorting to speculation.  Therefore, this medical opinion does not have the required degree of medical certainty required for service connection.  The strongest evidence in favor of the Veteran's claim is the speculative statement from the May 2009 VA examiner that hypertension and heart palpitations "may be secondary to anxiety."  This evidence is outweighed by the ultimate conclusions offered by the examiner, who finally related the Veteran's hypertension and heart palpitations not to PTSD but to other causative factors.  In that connection, the Board notes that in the May 2009 examination report, the examiner continued by stating that he was unable to link either disorder to PTSD, noting instead that the Veteran displayed multiple other risk factors for hypertension and could have developed palpitations secondary to an underlying heart defect.  

The Board has considered the Veteran's contentions that his hypertension and a heart disorder are etiologically related to his service-connected PTSD.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed disabilities on a secondary basis.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as the etiology of hypertension or any heart disability in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of secondary service connection for hypertension and for a heart disorder, that doctrine is not applicable as to the claims. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for hypertension secondary to PTSD is denied. 

Entitlement to service connection for a heart disorder secondary to PTSD is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


